Citation Nr: 0926973	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  00-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The appeal was remanded for additional 
development in October 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the October 2004 remand, the Board directed the RO to 
obtain various psychiatric treatment records and to advise 
the Veteran to submit a statement regarding his stressors.  
Based on the Veteran's statement, his stressors were to be 
verified and, if merited, a VA examination was to be 
conducted.

There has been an issue with the Veteran's address.  In 
November 2004, a letter was sent to the Veteran at an address 
on Howe Drive.  This letter requested that the Veteran 
provide authorization for VA to obtain the psychiatric 
records and asked the Veteran for his stressor statement.  No 
response was received.  A notation in the file by a VA 
employee indicates that the November 2004 letter was 
returned, though there was no indication in the file.  The 
letter was resent to the Veteran in June 2005 to an address 
on Evergreen Street.  No response was received and there are 
no notations in the file until a similar letter was sent in 
March 2007 to an address on May Court.  That letter was 
returned to sender.  A search by VA revealed an address on 
Howe Drive.  This address was the same as the one on the 
November 2004 letter, except the apartment number was 
different.  This appears to by a typographical error in the 
November 2004 letter.

Another search revealed an address on May Court, the same one 
that the March 2007 letter was sent to (the letter that was 
returned undeliverable).  A VA medical center (VAMC) printout 
indicates that the May Court address is the address of the 
Veteran's sister.  VA made three attempts to contact the 
Veteran in April 2008 and June 2008 via telephone but 
received no response.  The supplemental statement of the case 
(SSOS) was sent to the May Court address in July 2008 and 
again returned to sender.  Subsequently, a VAMC printout 
provided a P.O. Box address in North Las Vegas, Nevada.  The 
SSOC was sent to the Nevada address in July 2008, however the 
development letter was never resent.

The Board is sympathetic to the efforts of the AMC to locate 
this Veteran.  However, an additional remand is required for 
the AMC to send the development letter to the Veteran at the 
Nevada address.  If a response is received, the AMC should 
complete the other instructions in the October 2004 remand.  
If not, a supplemental statement of the case should be issued 
and the claim returned to the Board.

The Veteran is advised that the duty to assist is not a one 
way street.  The Veteran should inform VA if his address 
changes.

Accordingly, the case is REMANDED for the following action:

1.  Resend the March 2007 development 
letter to the Veteran at the most recent 
address available to VA (at the time of 
this Remand, a P.O. Box address in North 
Las Vegas, Nevada).

2.  If the Veteran responds to the letter 
by providing a stressor statement and/or 
authorization to obtain treatment 
records, then the AMC should complete the 
instructions set forth in the October 
2004 remand.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a SSOC should 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

